DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 14-19,  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Narasimha et al. (US 2018/0368189 A1).
Regarding claim 1, Narasimha discloses a method comprising:
receiving, by a terminal, a first synchronization signal/physical broadcast channel (SS/PBCH) block from a network device (par.[0054] discloses that a UE (user equipment) receives synchronization signals and/or broadcast channel from a SS-Block);

transmitting, by the terminal, a random access preamble to the network device based on the determined first random access resource (fig.3 and element 508-510 
Regarding claims 2 and 16, Narasimha discloses wherein the plurality of SS/PBCH blocks transmitted by the network device are mapped to the random access resources in the first random access period in one or more cycles (fig.2 which discloses that the SS-BLOCK are mapped to a RACH resource, and fig.5 which teaches that the SS-BLOCK are mapped one after the other in cyclic fashion in a single RACH configuration Period which comprises a plurality of RACH Slots/Occasions, which are further comprised of a plurality of PRACH occasions, which refer to physical PRACH resources).  
Regarding claim 3 and 17, Narasimha discloses wherein the plurality of SS/PBCH blocks transmitted by the network device are cyclically mapped to the random access resources in the first random access period, and each of the plurality of SS/PBCH blocks is mapped to a same quantity of random access resources in the first random access period (par.[0091 – 0092]).
Regarding claims 4 and 18, Narasimha discloses wherein the random access resources are random access occasions; and wherein the plurality of SS/PBCH blocks transmitted by the network device are mapped to the random access occasions in the first random access period in one or more cycles, wherein the first random access period further comprises one or more random access occasions that are not associated with any SS/PBCH block and that are not used for random access (fig.5 and corresponding disclosure).
Regarding claims 6 and 19, Narasimha discloses wherein the first random access period comprises one or more random access slots, each of the one or more random access slots comprises one or more random access time resources, and each of the one or more random access time resources comprises one or more frequency division multiplexing random access occasions (fig.5 discloses the RACH occasion which is equivalent to a random access slot, each RACH occasion comprises a PRACH occasion wherein the PRACH occasion comprises a plurality of FDM resources 502).
Regarding claim 14, Narasimha discloses wherein the plurality of SS/PBCH blocks transmitted by the network device are determined according to configuration information from the network device (par.[0091] which disclose that the base station configures the SS blocks for transmission to the UE). 
Regarding claim 15, Narasimha discloses a communication apparatus, comprising: 
a non-transitory memory storage comprising instructions (fig.15); and 
one or more processors in communication with the memory storage, wherein the instructions (fig.15)s, when executed by the one or more processors, cause the communication apparatus to:
receiving, by a terminal, a first synchronization signal/physical broadcast channel (SS/PBCH) block from a network device (par.[0054] discloses that a UE (user equipment) receives synchronization signals and/or broadcast channel from a SS-Block);
determining, by the terminal, a first random access resource according to a mapping between the first SS/PBCH block and the first random access resource (fig.2 
transmitting, by the terminal, a random access preamble to the network device based on the determined first random access resource (fig.3 and element 508-510 par.[0098 – 0099] discloses that the UE selects a random access preamble which is further based on SS-Block and PRACH occasion).

1-4, 6, and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (EP 3 471 497 A1) submitted as prior art by the applicant on 09/04/2020.
	Regarding claims 1 and 15, Kim discloses a communication apparatus, comprising: 
a non-transitory memory storage comprising instructions; and 
one or more processors in communication with the memory storage, wherein the instructions, when executed by the one or more processors, cause the communication apparatus to: 
receive a first synchronization signal/physical broadcast channel (SS/PBCH) block from a network device (par.[0006] discloses receiving SSB block); 
determine a first random access resource according to mapping between the first SS/PBCH block and the first random access resource (par.[0212 – 0213]), wherein the first random access resource is in a first random access period of a plurality of random access periods (par.[0236]), each of the plurality of random access periods comprising random access resources that are mapped to a plurality of SS/PBCH blocks transmitted by the network device (par.[0212 – 0213]), and a first one of the random access resources in a time domain in each of the plurality of random access periods corresponding to a number indicating a same SS/PBCH block (par.[0212 – 0213]), and wherein the first SS/PBCH block is one of the plurality of SS/PBCH blocks transmitted by the network device (par.[0212 – 0213]); and 
transmit a random access preamble to the network device based on the first random access resource (par.[0037] discloses transmission of the preamble).


Regarding claims 2 and 16, Kim discloses wherein the plurality of SS/PBCH blocks transmitted by the network device are mapped to the random access resources in the first random access period in one or more cycles (par.[0006] discloses repeatedly mapping RACH resources to the SSBs).

Regarding claim 3 and 17, Kim discloses wherein the plurality of SS/PBCH blocks transmitted by the network device are cyclically mapped to the random access resources in the first random access period, and each of the plurality of SS/PBCH blocks is mapped to a same quantity of random access resources in the first random access period (Fig.26 and par.[0217 – 0218]).

Regarding claims 4 and 18, Narasimha discloses wherein the random access resources are random access occasions (par.[0126] which discloses the random access occasion); and 
wherein the plurality of SS/PBCH blocks transmitted by the network device are mapped to the random access occasions in the first random access period in one or more cycles (par.[0217 – 0218]), wherein the first random access period further comprises one or more random access occasions that are not associated with any SS/PBCH block and that are not used for random access (fig.26 and par.[0217] which recites, in part, “If there are remaining RACH resources even after ATSSs are mapped to RACH resources k times, theremaining RACH resources are not reserved for RACH 
Regarding claims 6 and 19, Kim discloses wherein the first random access period comprises one or more random access slots, each of the one or more random access slots comprises one or more random access time resources, and each of the one or more random access time resources comprises one or more frequency division multiplexing random access occasions (par.[0234 – 0235]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narasimha as applied to claim 1, in view of Vujcic (US 2012/0008575 A1).
Regarding claim 11, the disclosure of Narasihma discloses a random access period but does not disclose wherein a duration of the first random access period is 5 ms, 10 ms, 20 ms, 40 ms, 80 ms, 160 ms, 320 ms, or, 640 ms.
In an analogous art, Vujcic discloses wherein a duration of the first random access period is 5 ms, 10 ms, 20 ms, 40 ms, 80 ms, 160 ms, 320 ms, or, 640 ms (par.[0035] which discloses a plurality of RACH time configurations).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Narasihma with the configurations as discussed in Vujcic. The motivation/suggestion would have been that the express time configurations were in use and well-known by those of ordinary skill in the art prior as a means for configuring a RACH period. 






Allowable Subject Matter
Claim 5, 7-10,12-13 and 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Agiwal et al. (US 2017/0367069 A1)
Chendamarai (US 2018/0241526 A1)
Jung et al. (US 2018/0324864 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411